Citation Nr: 0111370	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, claimed as secondary to the veteran's service-
connected left knee disorder.  

2. Entitlement to an increased rating for Achilles 
tendonitis, currently evaluated as 10 percent disabling.  

3. Entitlement to a temporary total evaluation due to 
treatment for a service-connected disability requiring 
convalescence, under 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
July 1958, and from May 1962 to May 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The veteran's claim for service connection for a low back 
disorder, claimed as secondary to his service-connected left 
knee disorder, was denied by the RO in a July 1976 rating 
decision.  The veteran was notified of the decision, and of 
his appellate rights, and he did not file an appeal.  
Therefore, the decision became final.

The present appeal arises from a November 1999 rating 
decision, in which the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a low back disorder, claimed as 
secondary to the veteran's service-connected left knee 
disorder.  In addition, the RO also denied the veteran an 
increased rating for Achilles tendinitis, evaluated as 10 
percent disabling, as well as entitlement to a temporary 
total evaluation due to treatment for a service-connected 
disability requiring convalescence, under 38 C.F.R. § 4.30.  
The veteran filed an NOD that same month, and the RO issued 
an SOC in January 2000.  The veteran filed a substantive 
appeal also in January 2000.  

In February 2000, the veteran testified before a Hearing 
Officer at the VARO in Newark, NJ.  A Supplemental Statement 
of the Case (SSOC) was issued in April 2000.  In July 2000, 
the veteran testified before the undersigned Member of the 
Board during a Travel Board hearing at the RO.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a July 1976 rating decision, the RO denied a claim for 
service connection for a low back disorder, claimed as 
secondary to the veteran's service-connected left knee 
disorder.  The veteran did not initiate an appeal, and, 
under the law, the decision became final.  

3. The evidence introduced into the record since the July 
1976 rating decision is cumulative and duplicative of 
evidence previously considered or does not bear directly 
and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4. In a July 1999 treatment record from the VA Medical Center 
(VAMC) in East Orange, the veteran was diagnosed with 
peroneal tendinitis, and fitted with a "Cam Walker".  

5. The evidence of record does not reflect that the veteran's 
left lower extremity was immobilized by a cast.  


CONCLUSIONS OF LAW

1. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a low back disorder, 
claimed as secondary to his service-connected left knee 
disorder, may not be reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  

2. The criteria for a temporary total rating for a period of 
convalescence, for a service-connected disability, have 
not been met.  38 U.S.C.A. § 5107 (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§ 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
his complaints of low back and neck pain in August 1956.  He 
also complained of back pain in May and June 1958.  At that 
time, a radiographic study was negative.  During a separation 
medical examination in July 1958, no complaints pertaining to 
back pain were noted.  In May 1962, the veteran reenlisted in 
the Armed Forces and, during an enlistment medical 
examination, no complaints of back pain were reported.  In 
January 1963, a treatment note reported that the veteran had 
fallen in the jungle, cutting the back of his head.  In April 
1965, the veteran again was medically examined for purposes 
of separating from service.  There were no complaints or 
clinical findings associated with any back disorder.  

Thereafter, in April 1973, the veteran was granted service 
connection for Achilles tendinitis, and awarded a 10 percent 
disability rating.  In a July 1976 rating action, the veteran 
was denied service connection for a low back disorder, 
claimed as secondary to his service-connected left knee 
disorder.  The veteran was advised of his procedural rights, 
and he did not file an appeal.  

In September 1976, the veteran was medically examined for VA 
purposes.  He reported having fallen down some stairs after 
his left knee gave out, resulting in an injury to his back.  
The examiner's diagnosis was minimal spondylosis of the 
lumbar spine.  

Subsequently the RO received VAMC East Orange medical 
records, dated from January 1983 to June 1996.  These records 
noted the veteran's treatment for a number of disorders to 
include seizures and prostatitis, as well as low back pain 
and his service-connected left knee.  In particular, in April 
1994, the veteran was noted to complain of low back pain.  An 
associated radiographic study of the lumbar spine revealed 
early osteophytes at L1 and L3.  In May 1994, a treatment 
record noted the veteran's complaints of paresthesia in the 
left lower extremity, originating from his low back.  The 
examiner's diagnostic impression was low back pain, with no 
strong physical signs of radiculopathy.  In November 1994, an 
electrodiagnostic report noted that testing had revealed 
evidence of left lumbosacral radiculopathy.  A treatment 
record, dated in April 1996, noted the veteran's complaints 
of low back pain, made worse with prolonged sitting or 
standing.  Clinical evaluation revealed slight tenderness in 
the low back upon palpation.  

In addition, the veteran underwent a number of VA medical 
examinations, dated from August 1984 to May 1997.  These 
examinations pertained predominantly to the veteran's left 
knee, as well as other disabilities.  

In February 1999, the veteran underwent a spinal examination 
for VA purposes.  The examiner noted that the veteran had 
injured his neck and low back in service, but the exact 
nature of the injury was unknown.  In particular, the pain in 
the veteran's low back was localized in that area, without 
radiation to the extremities.  Excessive strain and stress on 
the low back was reported to increase the veteran's symptoms.  
On clinical evaluation, the low back was moderately stiff, 
without spasm.  There was limitation of motion, and straight 
leg raising was negative.  A magnetic resonance imaging (MRI) 
scan of the lumbar spine, noted as having been done in August 
1998, was reported to have revealed degenerative joint 
disease with small disc bulging at the L1-L2 and L3-L4 
regions, with minimal central stenosis.  The examiner's 
impression included a finding of spinal spondylosis involving 
the lumbar spine.  It was further noted that, according to 
the veteran's history, the pain in his neck, low back, and 
left knee had developed more or less at the same time while 
he was in service.  Any connection between the veteran's low 
back disorder and his service-connected left knee disorder 
was noted as seeming "least likely"by the examiner.

Thereafter, the RO received VAMC East Orange medical records, 
dated from May 1999 to August 1999.  In particular, in July 
1999, a treatment record noted that the veteran suffered from 
a left heel spur that had been symptomatic for at least one 
year.  He had been treated with heel inserts, without relief.  
An MRI of the heel was noted as having been negative.  The 
assessment was peroneal tendinitis, with the fitting of the 
veteran with a "Cam Walker".  

In February 2000, the veteran testified before a Hearing 
Officer at the VARO in Newark.  He noted that he wore a "Cam 
Walker", which he described as an air cast, and which he 
reportedly could freely take off and put back on.  The 
veteran reported that he took the cast off if he was in his 
apartment, and he testified that, in bed at night, he wore 
another orthopedic device, which kept his foot at a ninety-
degree angle.  He stated that the "Cam Walker" also kept 
his foot at a 90 degree angle, and that he was able to walk 
just about anywhere with the assistance of the device.  With 
respect to his back, the veteran reported that he experienced 
pain in the lumbar region.  

In April 2000, the RO received a statement from a VA 
physician at the East Orange VAMC.  The physician noted that 
the veteran suffered from chronic tendinitis of the left 
Achilles tendon, and that the condition had not responded 
well to therapy, which included the use of "[C]am [W]alker 
immobilization." 

In July 2000, the veteran testified before the undersigned 
Member of the Board at the RO, during a Travel Board hearing.  
He reported that he was no longer wearing his "Cam Walker", 
and that he was confined to a wheel chair after falling in 
his bathtub and reinjuring his left leg.  The veteran 
indicated that he had been told that he had suffered a 
stroke.  With respect to the "Cam Walker", the veteran 
reported that the prosthetic was referred to as a cast.  He 
stated that it came in two parts, and that air pockets in the 
"Cam Walker" could be inflated for comfort with the use of 
a hand-held pump.  The walker extended from down near his 
toes up to just below his knee, and was secured with Velcro 
straps.  The veteran testified that he wore the "Cam 
Walker" 10-12 hours a day.  

In addition, the veteran testified that he had injured his 
low back after a fall during duty in Panama.  He stated that 
he had been treated with heat, until most of the pain had 
been relieved.  Furthermore, the veteran testified that he 
had complained of back pain during his separation medical 
examination, but no action had been taken, nor was a notation 
of his complaint made in his service medical records.  He 
said that, given his anxiousness to return home, he had not 
pursued the matter further.  The veteran indicated that he 
had not sought treatment for his back following his 
separation from service, for 2-3 years.  


II.  Analysis

A.  New and Material Evidence

The RO denied the veteran service connection for a low back 
disorder, claimed as secondary to his service-connected left 
knee disorder, in a July 1976 rating decision.  A decision of 
a duly-constituted rating agency or other agency of original 
jurisdiction is final and binding upon all field offices of 
VA as to written conclusions based upon evidence on file at 
the time the appellant was notified of the decision.  
38 C.F.R. § 3.104(a).  A claimant has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD as to the decision, and the 
decision becomes final if an NOD is not filed within that 
time frame.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§§ 3.160(d), 20.302(a).  In this instance, the veteran did 
not appeal the 1976 decision.  Therefore, the RO's decision 
became final at that time.

Subsequently, in a November 1999 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a low back disorder, claimed as secondary to 
his service-connected left knee disorder.  The veteran was 
advised of his procedural rights at that time, and, this 
time, he did file an appeal.  Thus, the issue before the 
Board is whether new and material evidence has been submitted 
to reopen the previously denied claim.  

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475,

114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday v. 
Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  Of 
significance, in the present matter, is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected left 
knee disorder.  We now know that, under the VCAA, cited 
above, well-groundedness following the reopening of a claim 
is a moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim for service connection 
for a low back disorder, claimed as secondary to his service-
connected left knee disorder, is that which has been 
submitted since the RO entered its decision on this matter in 
July 1976.  

Evidence submitted since the final RO decision entered in 
1976 includes:

1. Reports of VA examination, dated from August 1984 
to February 1999.  
2. Treatment records from the VAMC in East Orange, 
dated from January 1983 to July 2000.  
3. Transcript of personal hearing, dated in February 
2000.  
4. Statement from a VAMC East Orange physician, dated 
in April 2000.  
5. Transcript of Travel Board hearing, dated in July 
2000.  

Following review of the evidence and applicable regulations, 
the Board finds the veteran has not submitted new and 
material evidence to reopen his claim for service connection 
for a low back disorder, claimed as secondary to his service-
connected left knee disorder.  In reaching this conclusion, 
we note that, while most of the evidence submitted since the 
previous final decision in July 1976 is new, in that it had 
not been previously considered, it is not material to the 
veteran's claim.  

In this respect, the veteran's service medical records 
reflect treatment for back pain in 1956, 1958, and 1963.  
However, subsequent service medical examinations reflected no 
complaints or findings associated with a low back disorder.  
The veteran testified that he had complained of back pain 
during his separation medical examination, but no action was 
taken and no notation of his complaint was made in his 
service medical records.  Given his anxiousness to return 
home, he did not pursue the matter further.  The veteran also 
testified that it was 2-3 years after service that he first 
sought medical treatment for his back.  In a claim requiring 
new and material evidence, as noted above, the reopening 
standard calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Hodge, supra.  

In this instance, while particular evidence submitted by the 
veteran since July 1976 does reflect treatment for back pain, 
it is cumulative of evidence previously considered by the RO 
in its prior final rating decision, and does not link his low 
back pain to service, or on a secondary basis to his service-
connected left knee disorder.  In this respect, a VA 
examiner, during a February 1999 examination, noted that any 
connection between the veteran's back pain and his service-
connected left knee appeared "least likely."  Furthermore, 
no medical evidence has been submitted reflecting that the 
veteran's back disorder has been aggravated due to his 
service-connected left knee disorder.  See Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc), where the Court of Appeals for 
Veterans Claims held that secondary service connection may 
also be warranted for a non-service-connected disability when 
that disability is aggravated by a service-connected 
disability.  

Thus, the Board finds that none of the medical evidence 
submitted since the final RO decision in July 1976 links, 
through competent medical evidence, any current low back 
disorder to active military service, or on a secondary basis 
to the veteran's service-connected left knee.  Thus, while 
the evidence with respect to the veteran's claim is new, it 
is cumulative or duplicative of prior evidence considered, 
and so it does not change the previous analysis in any way.  
Therefore, it does not bear directly or substantially on the 
specific matter, and is not so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  See Anglin, supra, in which the Court held that, 
according to the plain language of 38 U.S.C. § 5108, evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material, even if that evidence had not 
been previously presented to the Board.  

In addition, the veteran's lay assertions noted in his 
written statements and testimony, although they are, no 
doubt, sincerely felt, do not constitute competent medical 
evidence sufficient to reopen a claim.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  In summary, the Board finds that the evidentiary 
items are not new and material, based upon the fact that they 
do not bear directly and substantially upon the specific 
matter under consideration, as required by 38 C.F.R. 
§ 3.156(a).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a low back disorder as 
secondary to his service-connected left knee disorder, the 
claim may not be reopened.  

B.  Benefits under 38 C.F.R. § 4.30

As noted above, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, with a modification and clarification of 
VA's duty to assist a claimant in evidentiary development, 
under the Veterans Claims Assistance Act of 2000.  

With this in mind, the Board notes that medical evidence has 
been developed, including VA medical records and statements, 
and by virtue of the SOC provided by the RO in January 2000, 
the veteran and his representative were given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claim.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The applicable regulations pertaining to 38 C.F.R. § 4.30 
reflect that a 100 percent evaluation is assigned, effective 
the date of hospital admission and continuing for one, two, 
or three months from the first day of the month following 
hospital discharge, when medical evidence shows that: (1) the 
veteran underwent surgery necessitating at least one month of 
convalescence; or (2) there are severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one or more major joints, a body cast, the necessity of home 
confinement, or the necessity of crutches or a wheel chair; 
or (3) there is immobilization by cast, though no surgery, of 
one or more major joints.  38 C.F.R. § 4.30(a).  Extensions 
of 1, 2, or 3 months beyond the initial 3 months may be made 
under sections (1), (2), or (3), cited above.  Extensions of 
1 or more months up to 6 months beyond the initial 6-month 
period may be made, under paragraphs (2) and (3).  38 C.F.R. 
§ 4.30(b) (2000).

In reviewing the evidence of record, the Board is cognizant 
that a VAMC East Orange treatment record, dated in July 1999, 
noted that a "Cam Walker" had been placed on the veteran's 
left lower extremity following a diagnosis of peroneal 
tendinitis.  A subsequent statement from a VA physician noted 
that the veteran's tendonitis had not responded well to 
therapy or the "[C]am [W]alker immobilization".  In 
testimony given at his hearings, the veteran reported that 
the "Cam Walker" was an air cast, and that it was used to 
immobilize his left foot at a 90 degree angle.  The cast 
reportedly could be inflated, and it was a device which he 
could remove from his left lower extremity at any time.  The 
veteran reported wearing the "Cam Walker" approximately 10-
12 hours a day.  

The Board is cognizant that the theory behind 38 C.F.R. 
§ 4.30 is to recognize a sustained period of convalescence.  
The regulation recognizes a depth of disruption in a 
claimant's life, due to surgery or loss of the use of a major 
joint(s) by immobilization.  The word "cast" has been 
defined as a rigid dressing, molded to the body while 
pliable, and hardening as it dries, to give firm support.  
See Dorland's Illustrated Medical Dictionary 275 (28th 
edition 1994).  

The Board recognizes, however, that major medical innovations 
have been made with respect to treatment for severe injuries, 
and that the typical plaster of Paris cast is no longer the 
only means of treatment for a broken or dislocated bone or 
joint.  Short lower-leg walkers have been designed as an 
alternative to traditional cast immobilization.  These 
orthopedic walkers are light weight, convenient to use, and 
removable to perform range of motion exercises or inspect the 
injured extremity.  In the veteran's case, he has testified 
that he used a "Cam Walker" for almost a year, and that the 
device was removed from his left lower extremity while he was 
at home sitting, or when his left lower extremity was being 
evaluated by VA doctors.   

The Board is aware that none of the medical evidence has 
described the "Cam Walker" as a cast.  As the veteran has 
described it, the orthopedic walker can be removed from his 
left lower extremity at any time, and is secured in place 
with Velcro straps.  The undersigned has also observed the 
"Cam Walker" type of orthotic, and would note that it has a 
rigid "rocker bottom" in which the foot rests, and is held 
onto the patient's lower extremity by velcro-secured straps 
over the foot and around the leg.  That observation is fully 
consistent with the veteran's personal description of the 
device.  Therefore, given the lack of medical evidence 
describing the "Cam Walker" as a cast, and the lack of 
continuous immobilization of the veteran's left lower 
extremity, the Board finds that immobilization by a "Cam 
Walker" does not meet the requirements of 38 C.F.R. 
§ 4.30(a), i.e., that there must be immobilization by cast, 
though no surgery, of one or more major joints.  Therefore, 
the Board finds the preponderance of the evidence is against 
the veteran's claim.  


ORDER

1. New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a low back 
disorder, as secondary to his service-connected left knee 
disorder, and the claim is denied.  

2. Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 is denied.





REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§  3.103(a), 3.159 (2000).  This duty to 
assist involves obtaining relevant medical reports and 
examinations, where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  

During his Travel Board hearing in July 2000, the veteran 
reported that he had been recently treated for his service-
connected Achilles tendonitis at the VAMC in East Orange.  Of 
significance, in the present matter, is language in the new 
statute which provides:

ASSISTANCE IN OBTAINING RECORDS - As part of the 
assistance provided under [the duty to assist], 
the Secretary shall make reasonable efforts to 
obtain relevant records (including private 
records) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to 
obtain.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(b)).

In this instance, the Board is of the opinion that the most 
recent medical records from the East Orange VAMC would be 
relevant and necessary for a full and fair adjudication of 
the veteran's increased-rating claim for Achilles tendonitis.  
Thus, under the circumstances of this case, the Board is of 
the opinion that VA has been put on notice that relevant 
evidence exists, and therefore the veteran's claim is hereby 
remanded so that the identified records, if they do in fact 
exist, may be obtained and associated with the claims file.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the issue with 
respect to an increased rating for Achilles tendonitis is 
REMANDED to the RO for the following action:

1. The RO should take the appropriate 
steps to secure copies of VAMC East 
Orange treatment records since July 
1999.  These records, as well as any 
other VA medical records, or private 
medical records, so identified by the 
veteran, should be obtained and 
associated with the claims folder.  

2. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that the aforementioned 
development action has been conducted 
and completed in full, and that all 
procedural development required by the 
Veterans Claims Assistance Act of 2000 
has been accomplished.  If any 
required action is incomplete, 
appropriate corrective action is to be 
implemented.  Thereafter, the RO 
should review the evidence of record 
and enter its determination with 
respect to the veteran's claim for an 
increased rating for Achilles 
tendonitis.  

3. If the decision remains adverse to the 
veteran, the RO should issue an SSOC, 
a copy of which should be provided to 
the veteran.  Thereafter, the veteran 
should be given the opportunity to 
respond.  The case should be returned 
to the Board for further appellate 
consideration, if otherwise in order, 
following appropriate appellate 
procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


